DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 12/17/2021. Claims 1-16, 18-34, 36, and 37 are pending in the case. Claims 17 and 35 have been cancelled. Claims 36 and 37 have been added. Claims 1, 18, 19, 36, and 37 are independent claims.

Response to Arguments
Applicant's amendments to claims 1, 12, 14-16, 18, 19, 30, and 32-34; cancellation of claims 17 and 35; and arguments regarding 35 U.S.C. § 112 rejections are persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's arguments regarding 35 U.S.C. § 101 rejections have been fully considered but they are not persuasive. Applicant argues that the claims do not fall within mental processes and then quotes claim 1. This is the entirety of the Applicant’s argument regarding 35 U.S.C. § 101. Applicant fails to attempt to point out any particular portion of the claim that cannot be performed as a mental process or why Applicant believes any particular portion of the claim that cannot be performed as a mental process. The Applicant’s argument that the entire language of claim 1 is erroneous because at least the first element of claim 1, “an extracting step of extracting an evidence indicating finding and an inference indicating a disorder from the text,” can clearly be performed in the human mind. That is, a person can look at a piece of medical text and digest the text by segment into various parts such as “evidence indicating finding and an inference indicating a disorder.” This practice with the human mind has probably been occurring since at least medical charting began, and presumably much earlier with non-medical texts. Therefore, Examiner respectfully asserts that the claimed invention is directed to an abstract idea without significantly more.
Applicant's amendments to claims 1, 18, 19, newly added claims 36 and 37, and prior art arguments are persuasive. Accordingly, these rejections are hereby withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16, 18-34, 36, and 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a method for segmenting a text including a plurality of sentences constituting a medical report into a plurality of sections, comprising: an extracting step of extracting an evidence indicating finding and an inference indicating a disorder from the text; a determining step of, for each of a plurality of evidences indicating the finding, determining a preferred position for each of the evidences by classifying into at least one of a plurality of categories based on the text and/or segmentation histories, wherein the preferred position represents a position determined by probabilities corresponding to the respective categories in a sequence of evidences which are used to make the inference; and a segmenting step of segmenting the text into the plurality of sections by determining one or more of boundaries between every two consecutive sentences in the text as section boundaries based the classified category.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the extracting step comprises: identifying the evidence and/or the inference from the text according to a pre-defined vocabulary; or extracting from the text entities as the evidence and/or the inference by using an entity recognition technique; or extracting from the text facts which are composed of entities and relations among them, as the evidence and/or the inference, by using an entity recognition technique and a relation extraction technique.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the determining step comprises, for each of the plurality of evidences, determining a categorical value or a numerical value of the preferred position based on a property of the evidence in the text and/or the segmentation histories.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the categorical value of the preferred position comprises at least 'tail' and 'head', the property of the evidence comprises a polarity of the evidence, and the polarity is positive or negative, and wherein the preferred position of the evidence is determined as 'tail' in the case that its polarity is negative, and the preferred position of the evidence is determined as 'head' in the case that the polarity of the evidence is positive.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: determining the categorical value of the preferred position comprises: computing probabilities that the evidence is of every category corresponding to respective categorical values, and then selecting one of the categorical values as the preferred position of the evidence based on the computed probabilities.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: determining the numerical value of the preferred position comprises: computing and normalizing a position of the evidence in a sequence of evidences which are used to make the inference in each of the segmentation histories; and averaging the positions of the evidence in all of the segmentation histories, as the preferred position of the evidence.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: computing and normalizing a position of the evidence comprises: computing a distance of the evidence to a tail position in the sequence of evidences which are used to make the inference in each of the segmentation histories and normalizing the distance to the numerical range from 0 to 1, as the position of the evidence.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 8 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the segmenting step comprises: in the case that the sequence of the evidences used to make the inference must be composed of two or more specific evidences, before determining the section boundaries, filtering off candidate section boundaries among the two or more specific evidences.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the segmenting step comprises: determining the section boundaries based on the preferred positions by using a pre-defined rule.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): using a machine learning algorithm.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): using a machine learning algorithm.
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):

Dependent claim 10 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the segmenting step comprises: determining the boundary between two consecutive sentences as the section boundary in the case that the former of the two consecutive sentences contains an evidence having a preferred position of 'tail' and the latter contains an evidence having a preferred position of 'head'.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 11 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the segmenting step comprises: determining the boundary between two consecutive sentences as the section boundary in the case that a difference between numerical values of preferred positions of evidences contained in the consecutive sentences is greater than a pre-defined threshold.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 12 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: extracting body parts from the text and segmenting the text into a plurality of portions based on the body parts; and for one or more of the segmented portions, segmenting the portion into a plurality of sections by determining one or more of boundaries between every two consecutive sentences in the portion as section boundaries based on the preferred positions for the evidences.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 13 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the text is a medical imaging report, the evidences correspond to abnormalities of an imaged object, and the inferences comprise disorders of the imaged object.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 14 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: segmenting the text into a plurality of sections by utilizing the method according to Claim 1; and displaying the segmented sections by associating each of the sections with one of the inferences.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 15 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: segmenting each of the texts into a plurality of sections by utilizing the method according to Claim 1; associating each of the sections with one of the inferences; and linking the sections associated with a same inference together.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 16 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: a method for extracting diagnosis objects, wherein the diagnosis object is a set of entities related to a diagnosis, the method comprising: segmenting a medical imaging report into a plurality of sections by utilizing the method according to Claim 1; and for each of the sections, outputting all evidences and related inferences in this section as one diagnosis object, or outputting all evidences of body part in this section as one diagnosis object.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The remaining claims 18-34, 36, and 37 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more for at least the same reasons as those given above with respect to claims 1-16 with only the addition of generic computer components under step 2A prong 1. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2). Limitations that merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not integrate the judicial exception into a practical application under step 2A prong 2. Refer to MPEP §2106.04(d). Moreover, the limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not recite any additional elements/limitations that amount to significantly more. Accordingly, the claimed invention recites an abstract idea without significantly more.


Subject Matter Allowable over the Prior Art
Claims 1-16, 18-34, 36, and 37 appear to be allowable over the prior art of record., and would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 – abstract idea without significantly more – set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123